SOCIAL AGREEMENT
Between
SUN YEUN CORPORATION LTD
COMMUNITY FORESTRY DEVELOPMENT COMMITTEE (CFDC)
OF
TIBER SALES CONTRACT (TSC) AREA- 16
PORKPA & GOLAKONNEH DISTRICT, Grand Cape Mount County, Liberia

Forestry Development Authority

ShWl.
LEGAL REQUAIREMENT FOR THE FORMATION OF CFDC

This Social Agreement (agreement) is hereby made and entered into by and
between the SUN YEUN CORPORATION LTD

v» hereinafter referred to as SUN YEUN CORPORATION LTD

, the communities of Cape Mount County ,Community Forest Development
Committee( CFDC), hereinafter referred to as the Communities, for Timber Sales
Contract area “A, and attested to as to its completeness by the Forestry
Development Authority, Monrovia, Liberia, hereinafter referred to as the FDA,
under the provisions of the 2006 National Forestry Reform Law, and FDA
Regulation No. 105-07 Regulation on Major Pre-felling Operations under Forest
Resource Licenses,

TECHNICAL DESCRIPTION OF THE AREA

Technical description of SUN YEUN/Timber Sale Contract “A-16”

SUN YEUN Concession/Timber Sale Contract A-16 lies within Latitudes 7°7°12" -
710'48" North of the equator and Longitudes 11°3°36" - 11°12°0" West of the
Greenwich meridian and it is located in Grand Cape Mount County-Liberia.

SUN YEUN Concession/Timber Sale Contract A-16 is 34 miles south of the Atlantic
Ocean and 102 miles assessable by road to the Port of Monrovia.

2.1 Metes and Bounds

Starting from the town of Tokonjor, (7°08°05.86"N-1 1°12" 32.52"W) thence a line runs
S 31° E for 464 meters to the point of COMMENCEMENT: (7°07°52.75"N-1 E12.
24.88" W),; thence a line runs S$ 28° E for 813 meters to a point
(7°07°29.28°N-11°12712.65" W); thence a line runs § 74° E for 5.839 meters toa point
(7°06°40.45" N-11° 09'19.96" W); thence a line runs N 69° E for 2,971 meters to the
point (7°07'14.46°N-§1°07'48.62"W); thence a line runs N 11° E for 1,923 meters to a
point (7°08'15.77"N-11°07°36.47°W); thence a line runs N 28° E for 1,255 meters to a
point (7°08°S 1.84°N-11°07°17.37"W); thence a line runs N 78° E for 7,457 meters to the
point on the Southern boundary line of TSC A-10 (7°09°44.52" N-11°03"20.66" W);
thence a line runs N 63° W for 6,114 meters to the point (7°11714.87"N-1 1°06? 18.66" W);
thence a line runs § 35° W for 2,002 meters to a point £7°10°23.30"N-11°06'56.17°W);
thence a line runs N 89° W for 1,582 meters to a point (7°10°24.14" N-I1° 07°47.55"

Spb
a line runs $ 78° W for 3,623 meters to a point (7°10700.89"N-1 1°09°43.23"W); thence a
line runs S 24° E for 2,695 meters to a point (7°08°40.64”N-11°09°07.72" W); thence a
line runs S 48° W for 1,281 meters to a point (7°08 12.91”N-11°09"38.80" W); thence a
line runs Due West for 1,452 meters to a point (7°08713.11”N-11°10’26.14"W); thence a
line runs N 42° W for 1,557 meters to a point (7°08’50.56”N-1 1°00" 15.0"W); thence a
line runs $ 55° W for 3,145 meters to the point of COMMENCEMENT (7°07°52.75”N-
11°12°24.88” W), Embracing 12,355 acres or 5,000 hectares of forest land and no more.

The Timber Sales Contract area “A-16” was awarded to SUN YEUN
CORPORATION LTD.. In the preparation of the Timber Sales Contract area
“A”, notice was given and surveys conducted in a portion of the affected
communities. The purpose of these surveys was to validate whether the area
was suitable for commercial forest practices based upon ecological, economic

bill

13
was Suitable for commercial forest practices based upon ecological, economic and
social considerations. As part of this survey, the affected communities were
informed of the potential TSC in the vicinity and the requirements for a social
agreement. Asa result of this, the FDA secured a statement on behalf of affected
communities around the Timber Sales Contract area “A” that they intend to
negotiate a social agreement in good faith with the winner of the competitive bid.

SECTION I. PURPOSE / OBJECTIVE:

The Social Agreement is an agreement, between communities around a given
logging contract area and the logging company authorized to operate in that area,
which establishes the relationship between community and company.

The Social Agreement is an agreement required by FDA Regulation No. 105-07
between any company that plans to harvest timber and the affected communities
that could be affected by that commercial activity.

Social Agreements are:

a) Only established between companies that have been authorized by the
FDA through the competitive bidding process and affected
communities’ ;

b) To establish a code of conduct regarding rights and responsibilities of
the company and affected communities.

¢) To establish the financial benefits for all affected communities with
respect to section 34 of FDA Regulation No. 105-07 Regulation on Major
Pre-felling Operations under Forest Resource Licenses.

d) Negotiated directly between companies and local communities; and

e) Attested to and regulated by the FDA. However, the FDA does not play
an active role in the negotiation process beyond serving as a facilitator
‘or mediator if discussions break down.
SECTION II, STATEMENT OF MUTUAL BENEFIT AND INTEREST:

The SUN YEUN CORPORATION LTD , and Timber Sales Contract area “A”
Community Forest Development Committee (CFDC) of Cape Mount,
communities strive to engage in a mutually beneficial relationship by agreeing to
the terms of this agreement. Working cooperatively in the on-going
implementation of the TSC will allow the affected communities and the SUN
YEUN CORPORATION LTD, to achieve their respective goals.

In consideration of the above premises, the parties hereto agree as follows:

SECTION III THE DUTY AND RESPONSIBILITIES OF SUN YEUN CORPORATION
LTD,, (HOLDER):

The Holder shall identify the representative of the Timber Company designated by
the Company to represent it in negotiating the terms of a social agreement.
Corporation representatives must include:

(1) Persons whose names are maintained on the list of names identified in the
Corporation pre-qualification documents or has such documentation to verify his
employment with the company and has the power to negotiate on the company’s
behalf, and

(2) In the event that this person is unable to negotiate with the Affected
Community, any other person that the Company may designate, subject to the
requirements of this Paragraph.

The Holder shall maintain a list of community representatives for its TSC.

The Holder shall include a negotiated agreement of the following issues, rights and
responsibilities:

The SUN YEUN CORPORATION LTD agreed to design its logging operations
to minimize effects on traditional practices such as taboo day, sacred sites, and the
range of taboo animals/piants, medicinal plant sites, hunting ground, non timber
forest products sites.
¢ SUN YEUN CORPORATION LTD, agreed to ensure that water collection
points are protected and maintained.
+ SUN YEUN CORPORATION LTD agreed that timber operations are timed
to minimize disruption to subsistence agricultural activities.
¢ SUN YEUN CORPORATION LTD, agreed that timber operations respect
the existing cash crops.

Sh fl
* SUN YEUN CORPORATION LTD agreed to participate in community
development programs (such as human resource development,
construction of school, clinic, etc).

* SUN YEUN CORPORATION LTD, agreed to provide transportation
during emergency situation and major development activity.

* SUN YEUN CORPORATION LTD, Pay $1.00 USD/ cubit meter to the
community Forest Development Committee apart from the payment.
of 30% land rental ($1.25 per hectare) to the community benefit sharing
scheme.

¢ SUN YEUN CORPORATION LTD agreed to build company camp near
existing towns or affected areas (durable units)

* SUN YEUN CORPORATION LTD agreed not to harvest palm trees for
processing and or export

+ SUN YEUN CORPORATION LTD agreed to construct durable bridges
on roads adjacent to contract area.

* SUN YEUN CORPORATION LTD agreed to have CFDC representative
verify production

¢ SUN YEUN CORPORATION LTD agreed to provide first preference for
employment of skill and unskilled employees of the affected communities.

¢ SUN YEUN CORPORATION LTD agreed to recondition and maintain
roads adjacent to the contract areas and connect nearby towns.

* SUN YEUN CORPORATION LTD agreed to make available timber
Products to the community during community development project.

In addition to the quarterly meetings SUN YEUN CORPORATION LTD,
shall hold emergency meetings with the CFDC’s and affected community to
discuss any issues affecting the community when the need arises;

SUN YEUN CORPORATION LTD agreed to help recondition/improve on

school adjacent to company camp for both employees and community children.

SECTION IV. DUTIES AND RESPONSIBILITIES OF AFFECTED
COMMUNITIES:

The Affected Communities shall identify their representatives through the
election of their members to a Community Forest Development Committee.
The Community Forest Development Committee is responsible for
representing the affected communities in negotiating the terms of a social
agreement. Community Forest Development Committees must abide by
the following conditions:

(a) A Community Forestry Development Committee must consist of at least

five members who are residents of the community or communities that the
Committee represents.

Sibi
(b) All members of a Community Forestry Development Committee must be
freely and fairly elected by residents of the community or communities
represented by the Committee.

(c) A Community Forestry Development Committee must provide a means
for ail residents that it represents, including women and youth, to have their views
heard and considered.

(d) Prior to the disbursement of funds, a Community Forestry Development
Committee must be incorporated under the laws of the Republic.

Code of Conduct

¢ The community agreed to avoid the expansion of subsistent agriculture
activities within Contract Area. Hence community shall promote and
encourage low land agriculture development.

¢ The community agreed to discourage unnecessary fire disposal and
encourage fire safe practices.

* Existing cash crops will be identified and Company inform by the
community to not conflict with harvest operations...

¢ The affected community can request transportation during emergency
and some major community development programs.

¢ agrees that the community shall use, free of charge, any roads constructed
and/or maintained by SUN YEUN CORPORATION LTD, provided,
however, that such use shall not unduly prejudice nor interfere with either
party

SECTION V. DUTIES AND RESPONSIBILITIES OF THE FORESTRY
DEVELOPMENT AUTHORITY:

A. Ensure that the TSC is authorized so that all terms and conditions of the
License are met.

B. Ensure that the Operations of the Holder are in compliance with the
TSC.

C. Distribute copies of agreement;
+ Original to TSC Holder,
“ Community Forestry Development Committee (CFDC)

5A A,
“ =TheFDAManagingDirector

a. Send an original to: b, Send a copy to:
4 TSC Holder * Community Forest Development
Committee

+ FDA Managing Director

SECTION IV. IT IS MUTUALLY AGREED AND UNDERSTOOD BY AND
BETWEEN THE PARTIES THAT:

A. PRINCIPAL CONTACTS. The principal contacts for this agreement
are:

SUN YEUN CORPORATION Community Forest Development

LTD Committee
Josephus S. Banks Phone:
General Manager FAX:
Phone#:06523215 Email:

E-mail: jsbanks2009@yahoo.com

ForestDevelopment
Authority Contact

Hon. Mose D. Wogbeh, Sr.
Phone:06513994
Email:moseswogbeh@yahoo.com

B. It is the intent of this agreement that the parties may modify this agreement
by mutual agreement. The FDA will need to attest to its completeness prior
to any modifications going into effect.

C. The parties will maintain lines of communication regarding operations and
specifically provide periodic updates to the chairperson regarding any issues
in implementing the social agreement, The update should specifically
provide information as to the volume of logs removed to date.
D. The parties will hold an annual meeting with representatives of the
Community Forest Development Committee, FDA and authorized
representatives of the TSC Holder to discuss the upcoming annual operating
plan as well as attempt to resolve any issues identified from the previous
operating season.

E. The parties may provide support and assistance to each other in seeking
grant and alternative funding opportunities via letters of support and work on
grant applications.

SECTION VII. REAL PROPERTY IMPROVEMENTS.

Any improvements (facilities, roads, etc.) developed as a result of this
agreement and at the direction of either of the parties, shall thereupon
become the responsibility of the affected communities, and shall be subject
to the same regulations and administration as other similar improvements
of a similar nature. No part of this agreement shall entitle TSC Holder to
any share or interest in the project other than the right to use and enjoy the
same under the existing applicable regulations.

SECTION VIII. PARTICIPATION IN SIMILAR ACTIVITIES.

This agreement in no way restricts the TSC Holder or Affected
Communities or FDA from participating in similar activities with other public
or private agencies, organizations, and individuals.

SECTION IX. DISPUTE RESOLUTION.

In the event of any issue of controversy under this agreement, the parties will
seek to initially resolve their differences with the assistance of FDA. In the
event that there are stil! differences, local government officials (District
Commissioner, Paramount Chiefs, Clan Chief, and Town Chief) should be
considered as neutral parties in a third-party mediation process. If not
resolved by the steps above, any controversy or claim arising out of or relating
to this agreement shall be exclusively settled by binding arbitration in
accordance with the Commercial Arbitration Rules and judgment rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
laws applicable to the dispute, the Social Agreement and the interpretation
thereof are the laws of Liberia. The arbitration shall take place at an acceptable

Shyll
location within the towns represented by the CFDC and the arbitral proceedings
will be in English with interpreter provided for local languages.

SECTION X. AUTHORIZED REPRESENTATIVES:

By signing below, the Chairperson of the Community Forest
Development Committee certifies that the individuals listed in this
document are representatives of the Affected Communities and are
authorized to act in their respective areas for matters related to this
agreement. Also, by signing below, the assigned representative of the
TSC Holder certifies that this individual is authorized to act in this capacity
for matters related to this agreement

SECTION XI COMMENCEMENT/EXPIRATION DATE.

This agreement is executed as of the date of the last signature and is
effective through the duration of a TSC and reviewed every 3 years for a
TSC after which time it will expire.

The authority and format of this agreement has been reviewed and approved
for signature.

This agreement shall be binding on the parties, their heirs, administrators/trix
assigns, successor -in-office as though they were physically present when this
agreement was signed.
In witness whereof, the parties hereto have executed this agreement as of the last
date written below.

10
Chairperson

| Committee

; Community Forest Development

Date

SUN YEUN CORPORATION LTD
Josephus S. Banks

General -~

Date

Hon. Moses D. Wogbeh, Sr.
Managing Director
Forest Development Authority

Date

Affected Community as defined in the regulation is as follows:

a community

comprising less than a statutory district (including chiefdoms, clans, townships,
towns, villages, and all human settlements) whose interests are likely to be
affected by Operations carried out under a Forest Resource License. “Interests”
for purposes of this definition may be an economic, environmental, health,

livelihood, aesthetic, cultural, spiritual, or religious nature
